DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 23 May 2019. Claims 1-9, 11-19 and 21-22 are currently pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following.
Reference character “30” has been used to designate both a “plate” and a “thread.”
Reference character “31” has been used to designate both a “chamfered side” and a “thread.”
Reference character “32” has been used to designate both a “screw” and a “thread.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It appears that Figures 5A and 5B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 16, lines 4-14) (see MPEP § 608.02(g)). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 40, as disclosed on page 13, lines 30-34 (i.e. three instances); and 41, as disclosed on page 13, lines 30-34 (i.e. three instances).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:

In line 11, it appears that the phrase “the plane” should read “a plane.”
Claim 2 is objected to because of the following informalities:
In line 10, it appears that the phrase “to enable the transmission of” should read “to enable transmission of.”
In line 11, it appears that the phrase “the plane” should read “a plane.”
Claim 3 is objected to because of the following informality:
In line 2, it appears that the phrase “apertures has a removable plug” should read “apertures have a removable plug.”
Claim 4 is objected to because of the following informalities:
In line 3, it appears that the phrase “the tibia” should read “a tibia.”
In line 5, it appears that the phrase “the longitudinal axis” should read “a longitudinal axis.”
Claim 15 is objected to because of the following informality:
In lines 4-5, it appears that the phrase “the intercondylar tibial eminence” should read “an intercondylar tibial eminence.”
Claim 16 is objected to because of the following informalities:
In line 3, it appears that the phrase “the locus” should read “a locus.”
In line 4, it appears that the phrase “the axis” should read “an axis.”
In line 5, it appears that the phrase “the intersection” should read “an intersection.”
Claim 17 is objected to because of the following informality:

Claim 19 is objected to because of the following informalities:
In line 5, it appears that the phrase “the length” should read “a length.”
In line 11, it appears that the phrase “to enable the transmission of” should read “to enable transmission of.”
In line 12, it appears that the phrase “the plane” should read “a plane.”
Claim 20 is objected to because of the following informalities:
In line 1, it appears that the phrase “a TPLO procedure” should read “a tibial plateau levelling osteotomy procedure” for clarity.
In line 4, it appears that the phrase “the plug engaging the surface” should read “a plug engaging a surface.”
	In line 5, it appears that the phrase “of the bone securing the plate” should read “of the bone; and securing the plate.”
Appropriate correction is required.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 16 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a longitudinal axis of the slog intersecting the locus (see page 6, lines 21-25, and page 13, lines 16-18), does not reasonably provide enablement for the slot itself intersecting the locus. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Note: It appears that amending line 3 of claim 16 to read “an axis of the slot intersects the locus” would overcome this rejection. For examination purposes, claim 16 will be treated as reading as such.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 8-9 and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Note: It appears that amending line 4 of claim 4 to read “is parallel or coincident with” would overcome this rejection. For examination purposes, claim 4 will be treated as reading as such.
Claim 8 recites the limitation "the screw thread" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 2-3 of claim 8 to read “the inter-engagement means” would overcome this rejection. For examination purposes, claim 8 will be treated as reading as such.
Claim 16 recites the limitation "complementary curvilinear surfaces" in line 2. Claim 16 recites the limitation "the curvilinear surface" in lines 3, 5 and 6 (i.e. three instances. It is unclear as to if lines 3, 5 and 6 are referring to a single curvilinear surface or both curvilinear surfaces.
Note: It appears that amending lines 3, 5 and 6 (i.e. all three instances) of claim 16 to read “curvilinear surfaces” would overcome this rejection. For examination purposes, claim 16 will be treated as reading as such.
Claim 17 recites the limitation "the second plurality of apertures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 17 to read “according to claim 12” would overcome this rejection. For examination purposes, claim 17 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7, 12-13, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huebner et al. (U.S. Patent 7,090,676).
Huebner et al. disclose (as to claim 1) a plate (80) capable of securing two bone segments in a tibial plateau levelling osteotomy procedure (see column 5, line 63 – column 6, line 4) comprising a body (i.e. body defined by 82 and 84) having a longitudinal axis (i.e. axis defined along length of 82), a bone-facing surface (140/142) and an outer surface (144/146), opposed to the bone-facing surface, the body comprising an elongate distal portion (82) and a proximal portion (84) and a plurality of apertures (90, 92, 94 and 104) wherein at least two of the apertures are adapted to receive fixing means (88 and 102) and at least one of the apertures is capable of receiving a removable plug which extends proud of the bone-facing surface (i.e. all of the apertures are capable of receiving a removable plug and the claim is written in a manner where the plug is not positively claimed/required), wherein two of the apertures (92 and 94) are slots, orthogonal to each other (see Figure 4) and disposed in the distal portion (see Figure 4) and at least one of the slots capable of receiving fixing means (88) comprises a camming surface (i.e. sloped surface as best seen in Figure 6) and is capable of enabling transmission of a force applied to the fixing means in a direction parallel to a plane (i.e. plane as best illustrated by the overview of the plate as best seen in Figure 4) of the plate surrounding the aperture upon insertion of the fixing means (see column 11, line 64 – column 12, line 12), wherein (as to claim 4) the bone-facing surface of the body is capable of being contoured such that, in use, the body as to claim 5) the plate has from five to ten apertures (see Figure 4), wherein (as to claim 7) at least one of the apertures capable of receiving the removable plug comprises inter-engagement means (i.e. threads, see column 12, lines 13-25), wherein (as to claim 12) the plurality of apertures comprises a first plurality of fixing apertures (90, 92 and 94) capable of receiving fixing means (88) in the distal portion and a second plurality of apertures (104) capable of receiving fixing means (102) in the proximal portion, wherein (as to claim 13) the first plurality of apertures is disposed in a generally longitudinal arrangement (i.e. along the longitudinal axis), parallel or coincident with the longitudinal axis of the body (see Figure 4), wherein (as to part of claim 14) the first plurality of apertures comprises at least one slot (92 or 94), and at least two other apertures (90), wherein (as to claim 17) the second plurality of apertures is disposed towards a periphery of the proximal portion (i.e. due to the apertures being located close to the periphery, see Figure 4) (see Figures 2-6, and column 4, line 61 – column 13, line 17). Furthermore, Huebner et al. disclose (as to claim 21) an orthopaedic apparatus (see Figures 4 and 5) comprising the plate (80, see rejection of claim 1 above) in combination with fixing means (88 and 102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676), as applied to claim 1 above, in view of Kuster et al. (U.S. Patent 8,808,333).
Huebner et al. disclose the claimed invention except for wherein (as to claim 3) two or more of the apertures have a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein (as to claim 6) three of the apertures has a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein (as to claim 8) at least one of the plugs comprises a plug having a screw thread adapted to inter-engage with the inter-engagement means of the aperture, and wherein (as to claim 9) two apertures in the proximal portion have removable plugs located therein and one aperture in the distal portion has a plug located therein. Kuster et al. teach the use of a plate (100) comprising a plurality of apertures (130) located along a length of the plate (see Figure 3), wherein the apertures are capable of receiving a removable plug (160) which extends proud of a bone-facing surface (see Figure 5A), wherein the plug has a screw thread (see Figure 5A) capable of inter-engaging with an inter-engagement means (i.e. threads) of the aperture (see Figures 5 and 5A, and column 7, lines 44-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Huebner et al. with wherein two or more of the apertures have a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein three of the apertures has a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein at least one of the plugs .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676), as applied to claims 1 and 12 above, in view of Orbay (U.S. Patent 7,282,053).
Huebner et al. disclose the claimed invention except for wherein (as to claim 11) the plate comprises at least two apertures for receiving locating means for positioning the plate on the bone, and wherein (as to the remainder of claim 14) the first plurality of apertures comprises one plate positioning aperture. Orbay teaches the use of a plate (100) comprising at least two apertures (150 and 152) capable of receiving locating means (i.e. k-wire), wherein a proximal portion (118) of the plate comprises plate positioning apertures (152) and a distal portion (116) of the plate comprises plate positioning apertures (150) (see Figures 3 and 4, and column 6, lines 21 – column 7, line 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Huebner et al. with wherein the plate comprises at least two apertures for receiving locating means for positioning the plate on the bone, and wherein the first plurality of apertures comprises one plate positioning aperture in view of Orbay in order to provide a well-known, obvious means for temporarily fixing the orientation of the plate prior to fixing the plate to the bone segments.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676), as applied to claim 1 above, in view of Cadmus (U.S. Patent Application Publication 2006/0149275).
Huebner et al. disclose the claimed invention except for wherein the plate is dimensioned for use with a small canine, medium canine or large canine. Cadmus teaches the use of a plate (10) dimensioned for use with different sizes of canines (see paragraph 0070) (see Figure 8, and paragraphs 0062-0095). Furthermore, the plate as taught by Cadmus is similar in shape and function as that of Huebner et al., and Cadmus teaches that the plate can be used on canines and humans (see paragraph 0087). This provides support for the Cadmus reference being reasonably pertinent to the particular problem with which the applicant was concerned (i.e. the dimensioning of the plate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Huebner et al. with wherein the plate is dimensioned for use with a small canine, medium canine or large canine in view of Cadmus in order to provide a plate dimensioned for securing two bone segments in a tibial plateau levelling osteotomy procedure on a canine.
	Claims 2, 4-9, 12-13, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676) in view of Kuster et al. (U.S. Patent 8,808,333).
Huebner et al. disclose (as to part of claim 2) a plate (80) capable of securing two bone segments in a tibial plateau levelling osteotomy procedure (see column 5, line 63 – column 6, line 4) comprising a body (i.e. body defined by 82 and 84) having a longitudinal axis (i.e. axis defined along length of 82), a bone-facing surface (140/142) as to claim 4) the bone-facing surface of the body is capable of being contoured such that, in use, the body snugly overlies a tibia and tibial fragment in an alignment in which the longitudinal axis of the plate is parallel or coincident with a longitudinal axis of the tibia (see column 6, lines 5-14), wherein (as to claim 5) the plate has from five to ten apertures (see Figure 4), wherein (as to claim 7) at least one of the apertures capable of receiving the removable plug comprises inter-engagement means (i.e. threads, see column 12, lines 13-25), wherein (as to claim 12) the plurality of apertures comprises a first plurality of fixing apertures (90, 92 and 94) capable of receiving fixing means (88) in the distal portion and a second plurality of apertures (104) capable of receiving fixing means (102) as to claim 13) the first plurality of apertures is disposed in a generally longitudinal arrangement (i.e. along the longitudinal axis), parallel or coincident with the longitudinal axis of the body (see Figure 4), wherein (as to part of claim 14) the first plurality of apertures comprises at least one slot (92 or 94), and at least two other apertures (90), wherein (as to claim 17) the second plurality of apertures is disposed towards a periphery of the proximal portion (i.e. due to the apertures being located close to the periphery, see Figure 4) (see Figures 2-6, and column 4, line 61 – column 13, line 17). Furthermore, Huebner et al. disclose (as to claim 21) an orthopaedic apparatus (see Figures 4 and 5) comprising the plate (80, see rejection of claim 1 above) in combination with fixing means (88 and 102).
Huebner et al. disclose the claimed invention except for wherein (as to the remainder of claim 2) at least one of the apertures has a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein (as to claim 6) three of the apertures has a removable plug disposed in the aperture that extends proud of the bone-facing surface, wherein (as to claim 8) at least one of the plugs comprises a plug having a screw thread adapted to inter-engage with the inter-engagement means of the aperture, and wherein (as to claim 9) two apertures in the proximal portion have removable plugs located therein and one aperture in the distal portion has a plug located therein. Kuster et al. teach the use of a plate (100) comprising a plurality of apertures (130) located along a length of the plate (see Figure 3), wherein the apertures are capable of receiving a removable plug (160) which extends proud of a bone-facing surface (see Figure 5A), wherein the plug has a screw thread (see Figure 5A) capable of inter-engaging with an inter-engagement means (i.e. threads) of the aperture (see .
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676) in view of Kuster et al. (U.S. Patent 8,808,333), and applied to claims 2 and 12 above, further in view of Orbay (U.S. Patent 7,282,053).
Huebner et al. in view of Kuster et al. disclose the claimed invention except for wherein (as to claim 11) the plate comprises at least two apertures for receiving locating means for positioning the plate on the bone, and wherein (as to the remainder of claim 14) the first plurality of apertures comprises one plate positioning aperture. Orbay teaches the use of a plate (100) comprising at least two apertures (150 and 152) capable of receiving locating means (i.e. k-wire), wherein a proximal portion (118) of the plate comprises plate positioning apertures (152) and a distal portion (116) of the plate comprises plate positioning apertures (150) (see Figures 3 and 4, and column 6, lines 21 – column 7, line 44). It would have been obvious to one of ordinary skill in the art .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Huebner et al. (U.S. Patent 7,090,676) in view of Kuster et al. (U.S. Patent 8,808,333), and applied to claim 2 above, further in view of Cadmus (U.S. Patent Application Publication 2006/0149275).
Huebner et al. in view of Kuster et al. disclose the claimed invention except for wherein the plate is dimensioned for use with a small canine, medium canine or large canine. Cadmus teaches the use of a plate (10) dimensioned for use with different sizes of canines (see paragraph 0070) (see Figure 8, and paragraphs 0062-0095). Furthermore, the plate as taught by Cadmus is similar in shape and function as that of Huebner et al. in view of Kuster, and Cadmus teaches that the plate can be used on canines and humans (see paragraph 0087). This provides support for the Cadmus reference being reasonably pertinent to the particular problem with which the applicant was concerned (i.e. the dimensioning of the plate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Huebner et al. in view of Kuster with wherein the plate is dimensioned for use with a small canine, medium canine or large canine in view of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (U.S. Patent 7,722,653) in view of Huebner et al. (U.S. Patent 7,090,676).
	Young et al. disclose (as to part of claim 19) a plate (140) capable of securing two bone segments in a tibial plateau levelling osteotomy procedure () comprising a body (i.e. body defined by 140) having a longitudinal axis (i.e. axis defined along length of 140), wherein the body comprises an elongate distal portion (i.e. portion defining lower three apertures as best seen in Figure 3) and a proximal portion (i.e. portion defining upper three apertures as best seen in Figure 3) and is shaped such that a first edge (i.e. left-most edge as best seen in Figure 3) of the distal portion and a first edge (i.e. left-most edge as best seen in Figure 3) of the proximal portion together form a linear edge (i.e. edge as best seen in Figure 3) which extends along a length (i.e. length defined from top to bottom as best seen in Figure 3) of the body and is generally parallel to the longitudinal axis (see Figure 3), wherein the body comprises a first plurality of fixing apertures (i.e. lower three apertures as best seen in Figure 3) adapted to receive fixing means in the distal portion and a second plurality of apertures (i.e. upper three apertures as best seen in Figure 3) in the proximal portion (see Figure 3, and column 5, lines 1-15).
Young et al. disclose the claimed invention except for wherein (as to the remainder of claim 19) two of the first plurality of fixing apertures are slots, orthogonal to each other and at least one of the slots capable of receive fixing means comprises a camming surface and is capable of enabling transmission of a force applied to the fixing .
Allowable Subject Matter
Claims 15 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Note: Claim 16 has only been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), and has not been rejected with prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mighell et al. (U.S. Patent Application Publication 2016/0166298) disclose a plate comprising a distal portion having a plurality of apertures including slots, and a proximal portion having a plurality of apertures.
Onoue et al. (U.S. Patent Application Publication 2009/0234359) disclose a plate comprising a distal portion having a plurality of apertures including slots, and a proximal portion having a plurality of apertures.
	Horan et al. (U.S. Patent Application Publication 2007/0233106) disclose a plate comprising a distal portion having a plurality of apertures including slots, and a proximal portion having a plurality of apertures.
Dunlap et al. (U.S. Patent Application Publication 2015/0127011) disclose a plate comprising a distal portion having a plurality of apertures including slots, and a proximal portion having a plurality of apertures.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775